 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAJMP, INC.,                            Case No.: 19-cv-876 AJB (WVG)
12                          Plaintiff,
                                             ORDER:
13   v.
     UNITED STATES OF AMERICA,               (1) GRANTING RAJMP, INC.’S
14
                                             MOTION TO EXCEED PAGE LIMIT
15                         Defendant.        FOR ITS EX PARTE APPLICATION
                                             FOR RECONSIDERATION; AND
16
17                                           (2) DENYING RAJMP, INC.’S EX
                                             PARTE APPLICATION TO ALTER
18
                                             OR AMEND THIS COURT’S ORDER
19                                           OF JUNE 3, 2019 UNDER FED. R.
                                             CIV. P. 59(e), 54(b), AND CIV. L. R.
20
                                             7.1(i), AND TO STAY THE FILING
21                                           BY THE U.S. OF THE MOTION TO
                                             DISMISS UNTIL AFTER THIS
22
                                             APPLICATION AND THE EX
23                                           PARTE APPLICATION TO
                                             TRANSFER VENUE BACK TO THE
24
                                             DISTRICT OF COLORADO HAVE
25                                           BEEN DECIDED
26
27                                           (Doc. Nos. 77, 78)

28
                                         1

                                                                   19-cv-876 AJB (WVG)
 1         Pending before the Court are RAJMP, Inc.’s motion to exceed page limit and its ex
 2   parte application for reconsideration. (Doc. Nos. 77, 78.) As will be explained in greater
 3   detail below, the Court GRANTS RAJMP’s motion to exceed page limit for its ex parte
 4   application for reconsideration and DENIES RAJMP’s ex parte application for
 5   reconsideration.
 6                                       BACKGROUND
 7         On November 28, 2018, RAJMP filed this action against the United States in the
 8   District of Colorado. (Doc. No. 1.) On December 14, 2018, RAJMP moved for preliminary
 9   injunction. (Doc. No. 14.) On March 6, 2019, the United States filed a motion to dismiss
10   for improper venue, lack of jurisdiction and for failure to state a claim. (Doc. No. 32.) On
11   May 9, 2019, the District Court of Colorado transferred this case to this Court pursuant to
12   28 U.S.C. §§ 1406(a) and 1631. (Doc. No. 66.) On May 22, 2019, the United States filed
13   an ex parte application seeking a status conference. (Doc. No. 71.) On June 3, 2019, the
14   Court denied the request for a status conference, but issued an order allowing the United
15   States to refile its motion to dismiss and allowing RAJMP to refile its motion for
16   preliminary injunction. (Doc. No. 73.) On June 12, 2019, RAJMP filed the instant ex parte
17   application to bar the refiling of the United States’ motion to dismiss. (Doc. No. 78.) This
18   Order follows.
19                                     LEGAL STANDARD
20         Pursuant to FRCP 60(b), courts may only reconsider a final order on certain
21   enumerated grounds. These grounds include: (1) mistake, inadvertence, surprise, or
22   excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
23   not have been discovered in time to move for a new trial; (3) fraud, misrepresentation, or
24   misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been
25   satisfied, released or discharged; it is based on an earlier judgment that has been reversed
26   or vacated; or applying it prospectively is no longer equitable; or (6) any other reason
27   justifying relief from the operation of the judgment. Fed. R. Civ. P. 60(b)(1)–(6). A motion
28   made under the first three subsections of Rule 60(b) must be brought within a year, but a
                                                  2

                                                                               19-cv-876 AJB (WVG)
 1   motion made under the other subsections need only be brought within a “reasonable time
 2   after entry of the order sought to be set aside.” Id.; see also United States v. Sparks, 685
 3   F.2d 1128, 1130 (9th Cir. 1982).
 4         In addition, Local Civil Rule 7.1(i)(1) states that a party may apply for
 5   reconsideration “[w]henever any motion or any application or petition for any order or
 6   other relief has been made to any judge and has been refused in whole or in part . . . .” S.D.
 7   Cal. Civ L R 7.1. The party seeking reconsideration must show “what new or different facts
 8   and circumstances are claimed to exist which did not exist, or were not shown, upon such
 9   prior application.” Id. A court has discretion in granting or denying a motion for
10   reconsideration. Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003); Fuller v.
11   M.G. Jewelry, 950 F.2d 1437, 1441 (9th Cir. 2001).
12                                          DISCUSSION
13   A.    Motion for Leave to Exceed Page Limits
14         RAJMP seeks to exceed the page limit of ten pages for its ex parte application for
15   reconsideration. “Given the district court's inherent power to control their dockets, whether
16   to grant leave to exceed the page limits set forth in the Civil Local Rules appears to be at
17   the full discretion of the Court." Traylor Bros., Inc. v. San Diego Unified Port Dist., No.
18   08-cv-1019, 2012 WL 1019966, at *2 (S.D. Cal. March 26, 2012) (citing United States v.
19   W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008) (en banc)). As this motion was filed prior
20   to the Court’s previous order, the Court will allow the excess pages. However, as expressed
21   in the previous order, RAJMP must seek leave to file excess pages in advance of filing its
22   briefs or they will be simply stricken. In exercising its discretion, the Court finds good
23   cause to GRANT RAJMP’s leave to exceed the page limit pursuant to Civ L. R. 7.1(h).
24   B.    Ex Parte Application for Reconsideration
25         RAJMP seeks reconsideration of the Court’s order allowing the United States to
26   refile its motion to dismiss. (See generally Doc. No. 78-1.) RAJMP presents no new
27   evidence, presents no intervening change in controlling law and does not present new or
28   different facts and circumstances which did not exist or were not shown upon the prior
                                                   3

                                                                                 19-cv-876 AJB (WVG)
 1   application. RAJMP simply alleges that this Court committed clear error. (Doc. No. 78-1
 2   at 4–11.)
 3          RAJMP has failed to show that this Court committed clear error. RAJMP alleges
 4   that this Court committed clear error by determining that the transferor court did not
 5   consider all of the United States’ arguments in its order transferring venue to this Court.
 6   (Doc. No. 78-1 at 4.) Further, RAJMP alleges that this Court committed clear error and
 7   created manifest injustice by allowing the United States to refile its motion to dismiss
 8   because the transferor court’s order became law of the case and allowing the United States
 9   to refile will expose the real risk that the civil action for an injunction will be dismissed.
10   (Id. at 8.)
11          RAJMP states that there is no evidence to show that the transferor judge did not
12   consider all the arguments presented by the United States. (Id. at 5.) RAJMP asserts that
13   the transferor court “referred to § 702 in Title 5 which creates a broad waiver of SI that
14   RAJMP relied on.” (Id.) However, the transferor court simply referred to this section to
15   explain what causes of action RAJMP is seeking against the United States. (Doc. No. 66 at
16   2.) The transferor court did not analyze any arguments regarding sovereign immunity.
17   Further, RAJMP states the “transferor court also ruled that the RAJMP claims were likely
18   to have merit.” (Id. at 7.) However, the transferor court’s order expressly stated, “the Court
19   expresses no opinion on the merit of RAJMP’s claims.” (Doc. No. 66 at 9.) RAJMP has
20   simply mischaracterized the transferor court’s order in its current motion. The transferor
21   court did not issue an order that evaluated and discussed the United States’ arguments
22   regarding lack of jurisdiction and failure to state a claim. (See generally Doc. No. 66.)
23          RAJMP asserts that the transferor court’s order became the law of the case on the
24   United States’ arguments regarding lack of jurisdiction and failure to state a claim.
25   However, law of the case doctrine applies when there was an actual decision of an issue
26   and does not reach a matter that was not decided. See 18B Charles Alan Wright et al.,
27   Federal Practice & Procedure § 4478 (2d ed.). Here, based on the transferor court’s order
28   it did not reach an actual decision of the United States’ issues regarding lack of jurisdiction
                                                    4

                                                                                  19-cv-876 AJB (WVG)
 1   and failure to state a claim, accordingly law of the case doctrine does not apply.
 2         Further, RAJMP argues that this Court’s order allowing the United States to refile
 3   its motion to dismiss created manifest injustice to RAJMP. According to RAJMP, the
 4   manifest injustice created by this Court is that RAJMP is now exposed to the real risk of
 5   having the civil action dismissed and not being able to receive a prompt, inexpensive
 6   resolution on the merits of the motion for a preliminary injunction and the burden and
 7   expense of re-litigating these issues again. (Doc. No. 78-1 at 11.) RAJMP cites no authority
 8   for this argument. The Court finds that it did not create manifest injustice to RAJMP by
 9   allowing the United States to refile its motion to dismiss.
10         RAJMP’s request for the Court to issue a stay for the deadline for the United States
11   to file its motion to dismiss until after both its applications for reconsideration is moot. The
12   Court has already issued an order regarding RAJMP’s first motion for reconsideration and
13   is issuing this order prior to the United States’ deadline to refile its motion to dismiss.
14         Further, it is within the Court’s discretion to allow the United States to refile its
15   motion to dismiss. A motion for reconsideration will not simply be granted because
16   RAJMP disagrees or is unhappy with the Court’s decision. See 11 Charles Alan Wright et
17   al., Federal Practice & Procedure § 2858 (3d ed.).
18                                         CONCLUSION
19         Based on the foregoing, the Court DENIES Defendants’ ex parte application for
20   reconsideration. See Navajo Nation, 331 F.3d at 1046 (“Whether or not to grant
21   reconsideration is committed to the sound discretion of the court.”).
22   IT IS SO ORDERED.
23   Dated: June 20, 2019
24
25
26
27
28
                                                    5

                                                                                   19-cv-876 AJB (WVG)
